ORDER

PER CURIAM.
James R. (“Jim”) Ryan (Appellant) appeals from the summary judgment granted by the trial court to John R. (“Jack”) Ryan, Sally S. Ryan, John P. Ryan and Ryan Heating Company, Inc., n/k/a/ John Rogers, Inc. (Respondents). We have re*836viewed the briefs of the parties and the record on appeal and conclude that there are no genuine issues of material fact and, based upon our de novo review, that the trial court was correct in entering summary judgment. ITT Commercial Fin. Corp. v. Mid-Am. Marine, 854 S.W.2d 371, 376 (Mo.banc 1993). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).